Citation Nr: 0738207	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-24 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental disorder, for 
compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran apparently had active service from January 1977 
to January 1981.  This appeal comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2004 
rating decision of the Department of Veterans affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
entitlement to service connection for a dental disorder for 
purposes of compensation.  The Board notes that the veteran 
requested a Travel Board hearing and withdrew that request.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has identified the dental disorder(s) for which 
he seeks service connection.  He has stated, in essence, he 
is seeking service connection for the dental disorder 
identified when he was in service.  The veteran's claim has 
been denied primarily on the basis that there is no current 
evidence of a dental disorder.  

The claims file reflects that VA has misplaced the veteran's 
service medical records.  The absence of the service medical 
records which the veteran contends would provide the evidence 
that he does, indeed, have a current dental disorder is not 
the veteran's fault.  It is, therefore, the Board's opinion 
that the veteran should be afforded VA dental examination.

During the course of the Remand, additional steps should be 
undertaken to attempt to locate service medical records or 
administrative records of some type, if the veteran's 
misplace service medical records are not located.  It appears 
that the veteran served in the Army; if that is the case, the 
National Personnel Records Center (NPRC) should be asked to 
locate personnel records and other types of records for the 
veteran, and to search again for service medical records.  If 
the veteran served in a military branch other than the Army, 
the appropriate resources for records for that military 
branch should be contacted.    

The Board notes that the RO interpreted the veteran's claim 
for a dental disorder as a claim for compensation for the 
claimed disorder.  Under current VA regulations, compensation 
is only available for certain types of dental and oral 
conditions listed under 38 C.F.R. § 4.150, such as impairment 
of the mandible, loss of a portion of the ramus, and loss of 
a portion of the maxilla.  

Compensation is available for loss of teeth only if such is 
due to loss of substance of body of maxilla or mandible.  
Otherwise, a veteran may be entitled to service connection 
for dental conditions including treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease, for the sole purposes of receiving VA 
outpatient dental services and treatment, if certain criteria 
are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.  

It is not clear that the veteran has been advised that there 
is a difference between a claim for a dental disorder for 
compensation purposes and a claim for treatment purposes, 
although the RO has stated that his claim has been 
interpreted as a claim for compensation purposes only.  After 
the RO provides the law and regulations applicable to a claim 
for service connection for a dental disorder for treatment 
purposes, the veteran may seek assistance from his 
representative if he does not understand the information 
provided.

Accordingly, the case is REMANDED for the following actions:

1.  Even though the veteran has previously 
been sent such notice, it is the Board's 
opinion that the veteran should again be 
provided with notice of VA's duties to assist 
and notify him, set forth in the Veterans 
Claims Assistance Act of 2000, codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2006), and implementing regulations, 
including advising the veteran that he should 
submit any evidence in his possession that 
might be relevant to the claim.  

The notice should include an explanation as to 
the information or evidence needed to 
determine an effective date and a disability 
rating if the claim for service connection is 
granted.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The RO should advise the veteran that, in 
claims involving dental disorders, a claim for 
service connection for compensation is 
separate from a claim for service connection 
for dental treatment purposes, and the veteran 
should be asked to clarify, in writing, 
whether he wishes to pursue a claim for 
service connection for dental treatment 
purposes.  

2.  The RO should ask NPRC, or other 
appropriate facility, to search for the 
veteran's personnel records, his DD214, 
performance evaluation records, and any 
records for the veteran which may be on 
microfiche.  If no service medical records are 
located, the NPRC should, after confirming 
that personnel records show that the veteran 
was stationed in England, search for 
separately-filed records for hospital records 
from the facility at which the veteran was 
treated while stationed in England.  

3.  The veteran should again be afforded the 
opportunity to identify or submit any evidence 
in his possession relevant to his claim that 
he was treated for a dental disorder in 
service.  In particular, the veteran should be 
advised of the types of alternative records he 
may submit that might be relevant to his 
claim, to include including statements from 
other lay persons, statements from former 
fellow servicemembers who may recall that the 
veteran received dental treatment in service, 
post-service clinical, employment or other 
records, applications for benefits, or the 
like, showing a dental disorder or history of 
dental treatment.  The veteran should be 
reminded that evidence of a dental disorder 
proximate to service would be the most 
persuasive evidence.  

4.  The veteran's representative should be 
asked to assist the veteran to attempt to 
provide VA with any service medical records 
that may be available, and should assist the 
veteran to identify information that might 
lead to additional records, such as the 
locations at which the veteran received dental 
treatment in service, or any other information 
that might be available to the veteran or 
available through the assistance of his 
representative.  

5.  The claimant should identify each VA 
facility at which he has received dental 
treatment since service.

If the veteran has obtained non-VA (private) 
dental treatment or diagnosis from any 
provider or facility following service, the 
veteran should identity each such provider or 
facility, and provide an address.  The 
claimant should identify any other clinical 
records which may be relevant but which have 
not yet been associated with the claims file.

6.  The claimant should be afforded VA dental 
examination.  The claims folder and a copy of 
this Remand should be made available to the 
examiner for review in connection with the 
examination.  The dental examiner must 
indicate that pertinent documents in the 
claims folders were reviewed, including the 
claims folder and the copy of this Remand.  

Following examination of the claimant and 
review of any service medical or dental 
records obtained, and post-service dental 
records or the like, the examiner should 
assign a diagnosis for each dental disorder 
present.  

The examiner should then identify (assign a 
diagnosis) for each dental disorder the 
veteran currently manifests, including whether 
there is loss of bone of the mandible or 
maxilla or loss of teeth due to loss of 
substance of the body of the maxilla or 
mandible, loss of inter-incisal range of 
motion, or any dental condition which is 
complicating a medical condition currently 
being treated by VA.

The examiner should provide the following 
opinion:  Is it at least as likely as not (50 
percent or greater likelihood) that the 
claimant has a current dental disorder which: 
(i) was treated in service; or, (ii) is a 
result of trauma incurred in service; or, 
(iii) was incurred in service or as a result 
of some incident of service other than trauma.  
If the examiner cannot answer these questions 
without resort to speculation, the examiner 
should so state.  

The examiner should explain each determination 
and provide the medical rationale for the 
opinion(s) expressed, including discussion of 
the medical evidence supporting the 
opinion(s).  The term "at least as likely as 
not" does not mean "within the realm of 
medical possibility."  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against causation.

7.  The directions set forth in this Remand 
and the claims folder should be carefully 
reviewed to ensure that the foregoing 
requested development has been completed.  
Then, the claim on appeal should be 
readjudicated and the claimant should be 
notified of that adjudication.  If the benefit 
requested on appeal is not granted to the 
claimant's satisfaction, the claimant and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all of the evidence obtained. The 
claimant should be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this claim.  No action is 
required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

